          Case 1:17-cv-02459-GLR Document 323 Filed 04/09/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 BROCK STONE, et al.,


 Plaintiffs,


 v.                                               Civil Action No. 17-cv-2459 (GLR)


 JOSEPH R. BIDEN, JR., et al.,


 Defendants.




                  JOINT STATUS REPORT AND REQUEST FOR STAY

        On January 25, 2021, President Biden issued an executive order (“Executive Order 14004”)

“revok[ing]” “the Presidential Memorandum of March 23, 2018,” challenged in this case. E.O.

No. 14004 §§ 1, 2 (Jan. 25, 2021), ECF No. 317-1. Executive Order 14004 provides that “[t]he

Secretary of Defense, and Secretary of Homeland Security with respect to the Coast Guard, shall,

after consultation with the Joint Chiefs of Staff about how best to implement this policy and

consistent with applicable law, take all necessary steps to ensure that all directives, orders,

regulations, and policies of their respective departments are consistent with this order” including

by “establishing a process by which transgender service members may transition gender while

serving, along with any further steps that the Secretary of Defense and Secretary of Homeland

Security deem appropriate to advance the policy described in section 1 of this order.” Id. § 3(a).

And Executive Order 14004 further provides that “[t]he Secretary of Defense and the Secretary of

Homeland Security shall report to [the President] within 60 days of the date of this order on their
         Case 1:17-cv-02459-GLR Document 323 Filed 04/09/21 Page 2 of 4



progress in implementing the directives in this order and the policy described in section 1 of this

order.” Id. § 3(d).

       On January 25, 2021, Defendants filed a Notice of Executive Order, attaching Executive

Order 14004 as Exhibit 1. ECF No. 317.

       In their February 2, 2021 joint motion (ECF No. 320), the parties requested that the case

be stayed until April 9, 2021, 14 days after the 60-day period referenced in Executive Order 14004.

In the resulting February 2, 2021 Order, this Court ordered the case stayed until April 9, 2021 and

further ordered the parties to file a Joint Status Report on April 9, 2021, “setting forth their

respective positions regarding what additional proceedings will be necessary in this case.” Order,

ECF No. 321.

       On March 31, 2021, Defendants provided Plaintiffs with copies of Department of Defense

Instruction (“DoDI”) 6130.03 (Medical Accession Standards) and DoDI 1300.28 (In Service

Transition), which implemented Executive Order 14004 for the Department of Defense and

rescinded the policy challenged in this case. See Exhibits A & B. Both DoDI 6130.03 and DoDI

1300.28 take effect on April 30, 2021.

       Accordingly, to allow time for DoDI 6130.03 and DoDI 1300.28 to take effect, and for the

parties to determine thereafter what proceedings, if any, will be necessary in this case, the parties

respectfully request that this case be stayed until June 11, 2021. The parties further request that

they be ordered to file a Joint Status Report by June 11, 2021, setting forth their respective

positions regarding what proceedings, if any, will be necessary thereafter in this case.




                                                  2
      Case 1:17-cv-02459-GLR Document 323 Filed 04/09/21 Page 3 of 4



Dated: April 9, 2021                       Respectfully submitted,

                                           /s/ Jeffrey Huberman
David M. Zionts*
Carolyn F. Corwin*                         Deborah A. Jeon (Bar No. 06905)
Joshua Roselman*                           David Rocah (Bar No. 27315)
Marianne F. Kies (Bar No. 18606)           AM ERICAN CIVIL LIBERTIES UNION FOUNDATION
Peter J. Komorowski (Bar No. 20034)        OF MARYLAND
Jeffrey Huberman*                          3600 Clipper Mill Road, #350
Rishi R. Gupta*                            Baltimore, MD 21211
COVINGTON & BURLING LLP                    Telephone: (410) 889-8555
One CityCenter                             Fax: (410) 366-7838
850 Tenth St. NW                           jeon@aclu-md.org
Washington, DC 20001                       rocah@aclu-md.org
Telephone: (202) 662-6000
Fax: (202) 778-5987                        Joshua A. Block*
dzionts@cov.com                            Chase B. Strangio*
ccorwin@cov.com                            James Esseks*
jroselman@cov.com                          Leslie Cooper*
mkies@cov.com                              AM ERICAN CIVIL LIBERTIES UNION
pkomorowski@cov.com                        FOUNDATION
jhuberman@cov.com                          125 Broad Street, 18th Floor
rrgupta@cov.com                            New York, NY 10004
                                           Telephone: 212-549-2627
Mitchell A. Kamin*                         Fax: 212-549-2650
COVINGTON & BURLING LLP                    jblock@aclu.org
1999 Avenue of the Stars, Suite 3500       cstrangio@aclu.org
Los Angeles, California 90067              jesseks@aclu.org
Telephone: (424) 332-4800 Facsimile:       lcooper@aclu.org
(424) 332-4749 mkamin@cov.com
                                           Attorneys for Plaintiffs

* Admitted pro hac vice




                                       3
Case 1:17-cv-02459-GLR Document 323 Filed 04/09/21 Page 4 of 4



                                     BRIAN M. BOYNTON
                                  1. Acting Assistant Attorney General
                                  2. Civil Division

                                  3. ALEXANDER K. HAAS
                                  4. Branch Director
                                  5.
                                     ANTHONY J. COPPOLINO
                                     Deputy Director

                                  6. /s/ Courtney D. Enlow
                                  7. COURTNEY D. ENLOW
                                  8. Trial Attorney
                                  9. ANDREW E. CARMICHAEL
                                     Senior Trial Counsel
                                     United States Department of Justice
                                     Civil Division, Federal Programs Branch
                                     Telephone: (202) 616-8467
                                     Email: courtney.d.enlow@usdoj.gov

                                     Counsel for Defendants




                              4
